Notice of Allowance
	This office action supersedes the final actions dated 12/9/21
Allowable Subject Matter
Claims 1-2, 4-5, 7-15, 17-18, and 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Applicant’s invention is directed to a method and user equipment (UE) for wireless communications, the method steps comprising monitoring, within anchor subframes, for synchronization signals, receiving a master information block (MIB) based on the monitored anchor subframes, and obtaining, from the MIB, scheduling for one or more unicast subframes and one or more broadcast subframes.
	Applicant’s independent claims recite obtaining, from the MIB, an indication of one or more unicast subframes and one or more broadcast subframes scheduled to occur between the anchor subframes, wherein the one or more broadcast subframes are multimedia broadcast multicast service (MBMS) subframes (as described in Fig. 8 and paragraphs [0069]-[0072] of applicant’s specification), which is neither taught nor suggested by the prior art cited below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2020/0275473 A1) discloses configuring subframes as different types based on signaling such as a master information block.
	He et al. (US 2012/0230273 A1) discloses using the master information block to configure a type of flexible subframe.
	Yamazaki et al. (US 2014/0301254 A1) discloses configuring subframes as MBSFN or non-MBSFN.
	Kazmi et al. (US 2016/0261394 A1) discloses configuring subframes as unicast or MBSFN.
	Papasakellariou (US 2018/0070369 A1) discloses receiving a signal including configuration information for a predetermined number of subframes in normal and MBSFN subframes.
	Kim et al. (US 2013/0077582 A1) discloses transmitting an MIB including a configuration of subframe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461